DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7, 9, 10, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2011/0292124. Anderson hereafter) in view of Nieter (US 2,593,479).
With respect to claim 1, Anderson discloses a microfluidic delivery member (Figs. 1B-9), comprising: 
a printed circuit board (PCB) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: 
a through hole (55) that extends through the printed circuit board; 
an internal sidewall in the through hole; and 
a liner layer (layers of 50 and FR4, except copper layers and wiring layers (see Fig. 2 with additional annotations below)) covering the internal sidewall; and 
a microfluidic die (heater chip 46) on the first surface of the printed circuit board, the microfluidic die including: 
an inlet path (53) in fluid communication with the through hole; and 
a plurality of nozzles (18 of Anderson ‘194 as shown in Fig. 1) in fluid communication with the inlet path.

However, Nieter teaches a printed circuit board (56. Figs. 1-8 and Col. 1, lines 8-26) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: a through hole (58 and 60) that extends through the printed circuit board; an internal sidewall in the through hole; and a liner layer (lining 68) including a first (top) portion on the first surface of the printed circuit board, a second portion (bottom) on the second surface of the printed circuit board, and a third (middle) portion on and completely covering all of the internal sidewall (Fig. 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of liner layer on all three portions, as taught by Nieter, to ‘Anderson’s through hole, in order to provide a good electrical connection (Col. 4, lines 1-13) and firmly and reliably grips on inserted lead (Col. 5, lines 8-63 and Col. 7, lines 25-38).
With respect to claim 3, Anderson’s microfluidic delivery member modified by Nieter’s liner, Anderson and Nieter fail to disclose an adhesive positioned on the second surface of the printed circuit board, the adhesive being in contact with the second portion of the liner layer.
However, Anderson further discloses an adhesive (61) between the die and the support member (printed circuit board) and Nieter teaches flanges 102 securing conductive metal layer 68 to the support member (printed circuit board) in Fig. 2.

With respect to claim 4, Anderson’s microfluidic delivery member modified by Nieter’s liner, Anderson further disclose an adhesive (61) positioned on the first surface of the printed circuit board and between the printed circuit board and the microfluidic die, the adhesive being in contact with the first portion of the liner layer.
With respect to claim 5, Anderson’s microfluidic delivery member modified by Nieter’s liner, Anderson further discloses wherein the printed circuit board includes a plurality of woven insulating fibers (50) between the first and the second surfaces.

With respect to claim 7, Anderson’s microfluidic delivery member modified by Nieter’s liner, McDonough further teaches wherein the first portion of the liner layer extends from the through hole on the first surface of the printed circuit board a distance, and the second portion of the liner layer extends from the through hole on the second surface of the printed circuit board the distance.
With respect to claim 9, Anderson discloses a microfluidic delivery member (Figs. 1B-9), comprising: 
a rigid support member (PCB) having a first (top) surface and a second (bottom) surface opposite to the first surface, the rigid support member including:
a plurality of contact pads (L1) on the first surface at a first (upper) end of the rigid support member; 
a first opening (55) through the rigid support member at a second (lower) end of the rigid support member, the first opening exposing an interior surface of the rigid support member that extends from the first surface to the second surface of the rigid support (Fig. 2); and 
a layer of inert coating (layers of 50 and FR4, except copper layers and wiring layers (see Fig. 2 with additional annotations below)) on the interior surface of the rigid support member in the first opening; 
a fluid ejection die (heater chip 46) on the first surface of the rigid support member and spaced apart (by die bond 61) from the first surface of the rigid support member by a space, the fluid ejection die including: 

a plurality of nozzles (18 of Anderson ‘194 as shown in Fig. 1)coupled to the second opening.
Anderson fails to disclose the liner layer including a first portion on the first surface of the printed circuit board, a second portion on the second surface of the printed circuit board, and a third portion on and completely covering all of the internal sidewall.
However, Nieter teaches a printed circuit board (56. Figs. 1-8 and Col. 1, lines 8-26) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: a through hole (58 and 60) that extends through the printed circuit board; an internal sidewall in the through hole; and a liner layer (lining 68) including a first (top) portion on the first surface of the printed circuit board, a second portion (bottom) on the second surface of the printed circuit board, and a third (middle) portion on and completely covering all of the internal sidewall (Fig. 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of liner layer on all three portions, as taught by Nieter, to ‘Anderson’s through hole, in order to provide a good electrical connection (Col. 4, lines 1-13) and firmly and reliably grips on inserted lead (Col. 5, lines 8-63 and Col. 7, lines 25-38).
With respect to claim 10, Anderson’s microfluidic delivery member modified by Nieter’s liner, Anderson further discloses an adhesive (61) between the fluid ejection die and the rigid support member, the adhesive overlapping (covering over) a portion of the layer of inert coating that is on the first surface of the rigid support member.

a printed circuit board (PCB) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: 
a first opening (55) through the printed circuit board that exposes an internal sidewall of the printed circuit board; and 
a continuous liner layer (layers of 50 and FR4, except copper layers and wiring layers (see Fig. 2 with additional annotations below)) on the internal sidewall of the printed circuit board; 
a microfluidic die (heater chip 46) on the first surface of the printed circuit board.
Anderson fails to disclose the continuous liner layer on and coupled to the first surface, on and coupled to the second surface, and on and coupled to all of the internal sidewall of the printed circuit board.
However, Nieter teaches a printed circuit board (56. Figs. 1-8 and Col. 1, lines 8-26) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: a through hole (58 and 60) that extends through the printed circuit board; an internal sidewall in the through hole; and a liner layer (lining 68) including a first (top) portion on the first surface of the printed circuit board, a second portion (bottom) on the second surface of the printed circuit board, and a third (middle) portion on and completely covering all of the internal sidewall (Fig. 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of liner layer on all three portions, as taught by Nieter, to ‘Anderson’s through hole, in order to 
With respect to claim 15, Anderson’s microfluidic delivery member modified by Nieter’s liner, Nieter further teaches wherein the liner layer includes a conductive material (Col. 5, line 14).
With respect to claim 16, Anderson’s microfluidic delivery member modified by Nieter’s liner, Anderson further discloses wherein the printed circuit board includes a plurality of woven insulating fibers (50) between the first and the second surfaces.
With respect to claim 17, Anderson’s microfluidic delivery member modified by Nieter’s liner, Anderson further discloses wherein the first opening has an oval shape (second top left opening of 46-1 as shown in Fig. 3A).
With respect to claim 18, Anderson’s microfluidic delivery member modified by Nieter’s liner, Nieter further teaches wherein the liner layer is made of a single (type of) material (68 of Nieter is made of conductive material).
With respect to claim 19, Anderson’s microfluidic delivery member modified by Nieter’s liner, Anderson further disclose the microfluidic die includes a (bottom) surface facing the first surface of the printed circuit board, and the first portion (of Nieter’s liner) of the liner layer being between the first surface of the printed circuit board and the microfluidic die (because Nieter’s liner is shown contacting directly to the first surface of Anderson’s printed circuit board).
With respect to claim 20, Anderson’s microfluidic delivery member modified by Nieter’s liner, Anderson further disclose the fluid ejection die includes a (bottom) surface facing the first surface of the rigid support member; and the layer of inert coating (of Nieter’s liner) on the first surface of the rigid support member being between the fluid 
With respect to claim 21, Anderson’s microfluidic delivery member modified by Nieter’s liner, Anderson further disclose the liner layer (of Nieter’s liner) on the first surface of the printed circuit board is being between the microfluidic die and the first surface of the printed circuit board (because Nieter’s liner is shown contacting directly to the first surface of Anderson’s rigid support member).

Claim 1, 3-7, 9, 10, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2011/0292124. Anderson hereafter) in view of McDonough (US 3,777,303) and further in view of Nieter (US 2,593,479).
With respect to claim 1, Anderson discloses a microfluidic delivery member (Figs. 1B-9), comprising: 
a printed circuit board (PCB) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: 
a through hole (55) that extends through the printed circuit board; 
an internal sidewall in the through hole; and 
a liner layer (layers of 50 and FR4, except copper layers and wiring layers (see Fig. 2 with additional annotations below)) covering the internal sidewall; and 
a microfluidic die (heater chip 46) on the first surface of the printed circuit board, the microfluidic die including: 
an inlet path (53) in fluid communication with the through hole; and 
a plurality of nozzles (18 of Anderson ‘194 as shown in Fig. 1) in fluid communication with the inlet path.

However, McDonough teaches a microfluidic delivery member (Figs. 1-8), comprising: a printed circuit board (14) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: a through hole (12) that extends through the printed circuit board; an internal sidewall in the through hole; and a liner layer (10 and 20) including a first portion (at 30) on the first surface of the printed circuit board, a second portion (at 20) on the second surface of the printed circuit board, and a third portion (at 26 between 30 and 20/38) completely (at least the right side as shown in Fig. 2) covering the (right side of the) internal (cross-sectioned of the) sidewall. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of liner layer on all three portions, as taught by McDonough, to ‘Anderson’s through hole, in order to hold a component lead to be soldered to the board (Abstract lines 1-3) and firmly and reliably grips an inserted lead (Col. 1, lines 43-48).
Anderson and McDonough fail to disclose the third portion on and completely covering all of the internal sidewall.
However, Nieter teaches a printed circuit board (56. Figs. 1-8) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: a through hole (58 and 60) that extends through the printed circuit board; an internal sidewall in the through hole; and a liner layer (lining 68) including a first (top) portion on the first surface of the printed circuit board, a second portion 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of liner layer with third portion on and completely covering all of the internal sidewall, as taught by Nieter, to ‘Anderson’s and McDonough’s through hole, in order to provide a good electrical connection (Col. 4, lines 1-13) and firmly and reliably grips on inserted lead (Col. 5, lines 8-63 and Col. 7, lines 25-38).
With respect to claim 3, Anderson’s microfluidic delivery member modified by McDonough’s liner and Nieter’s third portion, Anderson and McDonough fail to disclose an adhesive positioned on the second surface of the printed circuit board, the adhesive being in contact with the second portion of the liner layer.
However, Anderson further discloses an adhesive (61) between the die and the support member (printed circuit board) and McDonough teaches stop shoulder 36 securing conductive metal layer 20 (second portion of the liner layer) to the support member (printed circuit board) in Fig. 2.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive (of Anderson) positioned on the second surface of the printed circuit board, the adhesive being in contact with the second portion of the liner layer in order to securing the conductive metal layer 20 (second portion of the liner layer) to the support member (printed circuit board). Furthermore, A skilled artisan would have had a reasonable expectation of success in using the adhesive taught by Anderson in the device of McDonough because the selection of a known material based on its suitability for its intended purpose is 
With respect to claim 4, Anderson’s microfluidic delivery member modified by McDonough’s liner and Nieter’s third portion, Anderson and McDonough further disclose an adhesive (61) positioned on the first surface of the printed circuit board and between the printed circuit board and the microfluidic die, the adhesive being in contact with the first portion of the liner layer.
With respect to claim 5, Anderson’s microfluidic delivery member modified by McDonough’s liner and Nieter’s third portion, Anderson further discloses wherein the printed circuit board includes a plurality of woven insulating fibers (50) between the first and the second surfaces.
With respect to claim 6, Anderson’s microfluidic delivery member modified by McDonough’s liner and Nieter’s third portion, Anderson further discloses wherein the liner is a dielectric layer (silicon is dielectric).
With respect to claim 7, Anderson’s microfluidic delivery member modified by McDonough’s liner and Nieter’s third portion, McDonough further teaches wherein the first portion of the liner layer extends from the through hole on the first surface of the printed circuit board a distance (See Fig. 2 with additional annotations below), and the 
With respect to claim 9, Anderson discloses a microfluidic delivery member (Figs. 1B-9), comprising: 
a rigid support member (PCB) having a first (top) surface and a second (bottom) surface opposite to the first surface, the rigid support member including:
a plurality of contact pads (L1) on the first surface at a first (upper) end of the rigid support member; 
a first opening (55) through the rigid support member at a second (lower) end of the rigid support member, the first opening exposing an interior surface of the rigid support member that extends from the first surface to the second surface of the rigid support (Fig. 2); and 
a layer of inert coating (layers of 50 and FR4, except copper layers and wiring layers (see Fig. 2 with additional annotations below)) on the interior surface of the rigid support member in the first opening; 
a fluid ejection die (heater chip 46) on the first surface of the rigid support member and spaced apart (by die bond 61) from the first surface of the rigid support member by a space, the fluid ejection die including: 
a second opening (53) aligned with the first opening through the rigid support member; and 
a plurality of nozzles (18 of Anderson ‘194 as shown in Fig. 1)coupled to the second opening.
Anderson fails to disclose a layer of inert coating on the first surface, the second surface, and the interior surface of the rigid support member.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the layer of inert coating on all three portions, as taught by McDonough, to Anderson’s layer of inert coating in order to properly secure the layer to the printer circuit board. Furthermore, the combination of the layer of inert coating on all three portions would hold a component lead to be soldered to the board (Abstract lines 1-3) and firmly and reliably grips an inserted lead (Col. 1, lines 43-48).
Anderson and McDonough fail to disclose the third portion on and completely covering all of the internal sidewall.
However, Nieter teaches a printed circuit board (56. Figs. 1-8) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: a through hole (58 and 60) that extends through the printed circuit board; an internal sidewall in the through hole; and a liner layer (lining 68) including a first (top) portion on the first surface of the printed circuit board, a second portion (bottom) on the second surface of the printed circuit board, and a third (middle) portion on and completely covering all of the internal sidewall (Fig. 2). 

With respect to claim 10, Anderson’s microfluidic delivery member modified by McDonough’s liner and Nieter’s third portion, Anderson further discloses an adhesive (61) between the fluid ejection die and the rigid support member, the adhesive overlapping (covering over) a portion of the layer of inert coating that is on the first surface of the rigid support member.
With respect to claim 13, Anderson discloses a microfluidic delivery member (Figs. 1B-9), comprising: 
a printed circuit board (PCB) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: 
a first opening (55) through the printed circuit board that exposes an internal sidewall of the printed circuit board; and 
a continuous liner layer (layers of 50 and FR4, except copper layers and wiring layers (see Fig. 2 with additional annotations below)) on the internal sidewall of the printed circuit board; 
a microfluidic die (heater chip 46) on the first surface of the printed circuit board.
Anderson fails to disclose the liner layer on the first surface and the second surface of the printed circuit board.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of liner layer on all three portions, as taught by McDonough, to ‘Anderson’s through hole, in order to hold a component lead to be soldered to the board (Abstract lines 1-3) and firmly and reliably grips an inserted lead (Col. 1, lines 43-48).
Anderson fails to disclose the continuous liner layer on and coupled to the first surface, on and coupled to the second surface, and on and coupled to all of the internal sidewall of the printed circuit board.
However, Nieter teaches a printed circuit board (56. Figs. 1-8 and Col. 1, lines 8-26) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: a through hole (58 and 60) that extends through the printed circuit board; an internal sidewall in the through hole; and a liner layer (lining 68) including a first (top) portion on the first surface of the printed circuit board, a second portion (bottom) on the second surface of the printed circuit board, and a third (middle) portion on and completely covering all of the internal sidewall (Fig. 2). 

With respect to claim 15, Anderson’s microfluidic delivery member modified by McDonough’s liner and Nieter’s third portion, McDonough further teaches wherein the liner layer includes a conductive material (conductive metal layer 20).
With respect to claim 16, Anderson’s microfluidic delivery member modified by McDonough’s liner and Nieter’s third portion, Anderson further discloses wherein the printed circuit board includes a plurality of woven insulating fibers (50) between the first and the second surfaces.
With respect to claim 17, Anderson’s microfluidic delivery member modified by McDonough’s liner and Nieter’s third portion, Anderson further discloses wherein the first opening has an oval shape (second top left opening of 46-1 as shown in Fig. 3A).
With respect to claim 18, Anderson’s microfluidic delivery member modified by McDonough’s liner and Nieter’s third portion, McDonough further teaches wherein the liner layer is made of a single (type of) material (10 and 20 of McDonough are made of conductive material).
With respect to claim 19, Anderson’s microfluidic delivery member modified by McDonough’s liner and further modified by Nieter’s third portion, Anderson further disclose the microfluidic die includes a (bottom) surface facing the first surface of the printed circuit board, and the first portion (of McDonough liner) of the liner layer being between the first surface of the printed circuit board and the microfluidic die (because McDonough’s liner is shown contacting directly to the first surface of Anderson’s printed circuit board).
With respect to claim 20, Anderson’s microfluidic delivery member modified by McDonough’s liner and further modified by Nieter’s liner, Anderson further disclose the fluid ejection die includes a (bottom) surface facing the first surface of the rigid support member; and the layer of inert coating (of McDonough’s liner) on the first surface of the rigid support member being between the fluid ejection die and the first surface of the rigid support member (because McDonough’s liner is shown contacting directly to the first surface of Anderson’s rigid support member).
With respect to claim 21, Anderson’s microfluidic delivery member modified by McDonough’s liner and further modified by Nieter’s liner, Anderson further disclose the liner layer (of McDonough’s liner) on the first surface of the printed circuit board is being between the microfluidic die and the first surface of the printed circuit board (because McDonough’s liner is shown contacting directly to the first surface of Anderson’s rigid support member).

Claims 2, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Nieter and further in view of Owaki et al. (US 8,899,727. Owaki hereafter).
With respect to claims 2 and 14, Anderson and Nieter disclose the device as in claims 1 and 13 except for a filter on the second surface of the printed circuit board.
However, Owaki teaches a microfluidic delivery member (Figures 1 and 2) comprising: a support member (printed circuit board 40) having first and second surfaces and a through hole (center opening) extending from the first surface to the second surface, a semiconductor die (30) having first and second surfaces and an inlet path (112), the semiconductor die (30) secured to the first surface of the support member with the inlet path in fluid communication with the through hole of the printed circuit board, the second surface of the die including a plurality of nozzles (located at ejecting surface 21) that are in fluid communication with the inlet path (Figure 1). Owaki also teaches a filter (34) coupled to the second surface of the support member over the through hole. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a filter, as taught by Owaki, to Anderson’s device, in order to filter out the impurities in the work liquids to avoid poor discharge of the liquids (col. 2, lines 47-53). 
With respect to claim 11, Anderson and Nieter disclose the device as in claim 9 except for a filter on the second surface of the rigid support member; and an adhesive between the rigid support member and the filter, the adhesive overlapping a portion of the layer of inert coating that is on the second surface of the rigid support member
However, Owaki teaches a microfluidic delivery member (Figures 1 and 2) comprising: a support member (printed circuit board 40) having first and second surfaces and a through hole (center opening) extending from the first surface to the second surface, a semiconductor die (30) having first and second surfaces and an inlet path (112), the semiconductor die (30) secured to the first surface of the support member with the inlet path in fluid communication with the through hole of the printed circuit board, the second surface of the die including a plurality of nozzles (located at ejecting surface 21) that are in fluid communication with the inlet path (Figure 1). Owaki also teaches a filter (34) coupled to the second surface of the support member over the through hole. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a filter, as taught by Owaki, to Anderson’s device, in order to filter out the impurities in the work liquids to avoid poor discharge of the liquids (col. 2, lines 47-53). 
As for the adhesive between the rigid support member and the filter, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive or any connecting element to connect the filter to the support member as Anderson is using an adhesive to connect the die to the support member. 
With respect to claim 12, Anderson further discloses wherein the rigid support member includes a plurality of woven fibers (50), the layer (of Nieter) of inert coating (of Anderson) covers fibers of the plurality of woven fibers exposed by the first opening.

Claims 2, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of McDonough and Nieter and further in view of Owaki et al. (US 8,899,727. Owaki hereafter).
With respect to claims 2 and 14, Anderson, McDonough and Nieter disclose the device as in claims 1 and 13 except for a filter on the second surface of the printed circuit board.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a filter, as taught by Owaki, to Anderson’s device, in order to filter out the impurities in the work liquids to avoid poor discharge of the liquids (col. 2, lines 47-53). 
With respect to claim 11, Anderson, McDonough and Nieter disclose the device as in claim 9 except for a filter on the second surface of the rigid support member; and an adhesive between the rigid support member and the filter, the adhesive overlapping a portion of the layer of inert coating that is on the second surface of the rigid support member
However, Owaki teaches a microfluidic delivery member (Figures 1 and 2) comprising: a support member (printed circuit board 40) having first and second surfaces and a through hole (center opening) extending from the first surface to the second surface, a semiconductor die (30) having first and second surfaces and an inlet path (112), the semiconductor die (30) secured to the first surface of the support 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a filter, as taught by Owaki, to Anderson’s device, in order to filter out the impurities in the work liquids to avoid poor discharge of the liquids (col. 2, lines 47-53). 
As for the adhesive between the rigid support member and the filter, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive or any connecting element to connect the filter to the support member as Anderson is using an adhesive to connect the die to the support member. 
With respect to claim 12, Anderson further discloses wherein the rigid support member includes a plurality of woven fibers (50), the layer (of McDonough) of inert coating (of Anderson) covers fibers of the plurality of woven fibers exposed by the first opening.

    PNG
    media_image1.png
    395
    308
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    501
    687
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 13 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 9, 2022